DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "short distance" in claim 5 is a relative term which renders the claim indefinite.  The term "short distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner has reviewed the Specification and is unable to determine the definition of the term “short distance” therefore this claim language is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20140238086 to Choi et al. (Choi) in view of U.S. Patent No. 6,868,621 to Grimm et al (Grimm).
Regarding claims 1 and 10, Choi teaches a clothing treatment apparatus (Fig. 1, generally), comprising: a main body formed with a space to accommodate clothing (Fig. 1, parts 1 and 3); a sprayer disposed inside the main body and configured to spray at least one of steam or air toward the clothing while the clothing is accommodated in the space (Fig. 5, part 72, paragraphs 0111-0114); and a door connectable to the main body to open and close the space (Fig. 1, part 11).  Choi does not teach wherein the door includes: a first inlet to allow air from an outside to flow; a second inlet connectable to the first inlet and through which the air from the first inlet flows to the space while the second inlet is connected to the first inlet; and a shutter configured to selectively move toward the inlet/second inlet to close the inlet/second inlet and move away from the second inlet to open the inlet/second inlet.
Grimm teaches a clothes drying apparatus (Fig. 1, generally) wherein a first inlet to allow air from an outside to flow; a second inlet connectable to the first inlet and through which the air from the first inlet flows to the space while the second inlet is connected to the first inlet; and a shutter configured to selectively move toward the second inlet to close the second inlet and move away from the second inlet to open the second inlet (switching mechanism, col. 10, ll. 51-67, col. 11, ll. 1-6; col. 17, ll. 20-30) in order to achieve the predictable result of modifying a temperature or humidity of the accommodation spaced of the apparatus thereof.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the apparatus of Choi with the inlets and shutter of Grimm in order to achieve the predictable result order to achieve the predictable result of modifying a temperature or humidity of the accommodation space of the apparatus thereof.
Choi in view of Grimm does not teach that the door includes the inlet and shutter assembly thereof, however, this is merely an obvious rearrangement of parts that has not been shown to modify the operation of the device and would have been an obvious design choice all in order to achieve the predictable result of modifying a temperature or humidity of the accommodation space of the apparatus thereof.  See MPEP 2144.04, VI, C.
The claim language in claim 10 regarding “to close the inlet while the sprayer is operated” and “to open the inlet while the sprayer is not operated” is regarded as intended use as Applicant is claiming the apparatus and not the method of use, does not contribute additional structural claim limitations, and because the apparatus of Choi in view of Grimm is capable of performing said intended use, the limitations of the claim are considered to be met.
Regarding claim 11, Choi in view of Grimm is relied upon as above in claim 1.  Choi in view of Grimm teaches wherein the flow path formed by the inlet is a first flow path (Grimm, switching mechanism, col. 10, ll. 51-67, col. 11, ll. 1-6; col. 17, ll. 20-30) and wherein the clothing treatment apparatus further comprises: second flow paths through which the at least one of steam or the air from the sprayer is sprayed toward the inner space (Fig. 5, part 72, paragraphs 0111-0114).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20140238086 to Choi et al. (Choi) in view of U.S. Patent No. 6,868,621 to Grimm et al (Grimm) further in view of U.S. Patent No. 20120111066 to Hayashi et al. (Hayashi).
Regarding claim 2, Choi in view of Grimm is relied upon as above in claim 1.  Choi in view of Grimm does not teach wherein the shutter comprises: a rotational shaft connected to an inside of the door; a driving motor connected to one side of the rotational shaft and configured to rotate the rotational shaft; and a closing member connectable to the rotational shaft and configured to close the second inlet as the rotational shaft rotates.
Hayashi teaches a washing and drying machine (Fig. 1, generally) comprising a damper comprising a rotational shaft connected to an inside of the door; a driving motor connected to one side of the rotational shaft and configured to rotate the rotational shaft; and a closing member connectable to the rotational shaft and configured to close the second inlet as the rotational shaft rotates (paragraph 86) through a control means (paragraph 19) all in order to control the exhausting of air from the washing machine thereof.
Since Choi in view of Grimm and Hayashi each teach venting devices for a clothing treatment apparatus, it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the switching mechanism of Grimm with the damper with rotational shaft, motor, and control means of Hayashi all in 
Regarding claim 3, Choi in view of Grimm further in view of Hayashi is relied upon as above in claim 2.  Choi in view of Grimm further in view of Hayashi teaches that the closing member blocks the inlet (Hayashi, paragraph 86) and therefore reads on wherein a shape of the closing member corresponds to a shape of the second inlet, and wherein an air tightness member contacting the second inlet is disposed on a surface of the closing member.
Regarding claim 4, Choi in view of Grimm further in view of Hayashi is relied upon as above in claim 2. Choi in view of Grimm further in view of Hayashi teaches the apparatus further comprising a processor configured to control the driving motor to be in an open state that opens the second inlet and a closed state that closes the second inlet (Hayashi paragraph 19). 
Regarding claim 5, Choi in view of Grimm further in view of Hayashi is relied upon as above in claim 4. Choi in view of Grimm further in view of Hayashi teaches the apparatus further wherein the first inlet and the second inlet form a main air flow path that connects the outside to the space by a short distance, and wherein the processor is further configured to control the driving motor to allow the shutter to be spaced apart from the main air flow path in the open state (Hayashi, paragraphs 86, 89, and 19).
Regarding claim 6, Choi in view of Grimm further in view of Hayashi is relied upon as above in claim 4. Choi in view of Grimm further in view of Hayashi teaches wherein the processor is further configured to control the driving motor to maintain the second inlet in the closed state (Hayashi paragraph 86, 88, and 19).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20120111066 to Hayashi et al. (Hayashi).
Regarding claims 7-9, Hayashi teaches a controlling method of a clothing treatment apparatus (Fig. 2, generally), the method comprising: operating a clothing treatment apparatus which includes a space to accommodate clothing (paragraph 6); closing an inlet that allows air to flow from an outside to the space as a shutter rotates in a first direction (paragraph 86); and opening the inlet as the shutter rotates in a second direction after the operating of the clothing treatment apparatus ends (paragraph 86); further comprising: stopping the clothing treatment apparatus from being operated while the door is open (paragraphs 110 and 115); and opening the inlet as the shutter rotates in the second direction after the door is closed (paragraph 86); and further comprising: re-operating the clothing treatment apparatus; and closing the inlet as the shutter rotates in the first direction (paragraph 86 and 110).  Hiyashi does not teach wherein the second direction is opposite to the first direction.
However, this would have been obvious to try, as one of ordinary skill in the art realizes that the closing of one path in one direction may open a flow path in another direction thereby in this instance having a shutter/vent that is dual purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711